DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
2.	Claims 1-9, 11-13, and 15-22 are pending in this application (#16/063,857), in view of the Appeal Brief filed by Appellant on 11/17/2020.    

Examiner’s Amendment
3.  	Following is a complete list of claims as amended by Examiner in an Examiner’s Amendment that has been approved by Appellant/Applicant.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Applicant’s representative N. Alexander Nolte (Reg. No: 45,689) via an electronic filing to the office on 02/22/2021 based on an Examiner-initiated telephone interview with Applicant’s representative Jeffrey Pyle (Reg. No: 34,904) held on 02/10/2021 and follow-up telephone conversations held on 02/18/2021 and 02/22/2021.  Please see Applicant Arguments/Remarks and Claims filed on 02/22/2021.

AMENDMENTS TO THE CLAIMS
This listing of claims presents amendments authorized for entry by Examiner’s amendment as discussed below in the “REMARKS”.
1.    (Currently Amended) A system comprising: a server;
a plurality of power supplies electrically coupled to the server to provide power to the server when the server is in operation, each power supply including: 

machine readable instructions, for each respective power supply, executable by the microcontroller to operate the respective power supply; and
a system controller disposed within the server to serially update the machine readable instructions of each of the plurality of power supplies one at a time while maintaining power to the system controller from at least one of the plurality of power supplies and not providing power from the respective power supply being updated, 
wherein
each of the power supplies ceases supplying power while the machine readable instructions thereof are being updated, and
each of the power supplies continues to supply power while the machine readable instructions of another one of the power supplies are being updated.
2.    (Previously presented) The system of claim 1, wherein:
each of the plurality of power supplies comprises a memory on which resides the respective machine readable instructions,
the system controller writes updated machine readable instructions to the memory of each respective power supply, and
updating the respective machine readable instructions of a given power supply of the plurality of power supplies includes initiating a transfer of the updated machine readable instructions from the memory of a given power supply to a main image of the microcontroller of the given power supply.

4.    (Previously presented) The system of claim 1, wherein the system controller generates an event log based on the success or failure of the update of the machine readable instructions of each respective power supply.
5.    (Previously presented) The system of claim 1, wherein the machine readable instructions reside in a memory, the memory of each of the plurality of power supplies comprising an electrically erasable programmable read-only memory (EEPROM).
6.    (Currently Amended) A system comprising:
a plurality of power supplies, each power supply comprising: 
a microcontroller; and 
a memory; and
a system controller electrically coupled to each of the plurality of power supplies, the system controller to serially bootload each of the plurality of power supplies by writing updated machine readable instructions to the memory of each of the plurality of power supplies and serially initiating the transfer of the updated machine readable instructions from the memory to a main image of the microcontroller of each of the plurality of power supplies,
wherein:
the system controller maintains power from at least one of the plurality of power supplies to the system controller during the transfer of the updated machine readable instructions to the main image of each respective power supply while ,
each of the power supplies ceases supplying power while the machine readable instructions thereof are being updated, and
each of the power supplies continues to supply power while the machine readable instructions of another one of the power supplies are being updated.
7.    (Previously presented) The system of claim 6, wherein a power output of each of the plurality of power supplies is shut off prior to the transfer of the updated machine readable instructions to the main image of the microcontroller of each respective power supply.
8.    (Original) The system of claim 6, wherein the memory of each of the plurality of power supplies comprises an electrically erasable programmable read-only memory (EEPROM).
9.    (Original) The system of claim 6, wherein the microcontroller of each of the plurality of power supplies comprises a root image and a backup image.
10.    (Canceled)
11.    (Currently Amended) A method comprising:
receiving updated machine readable instructions for a plurality of power supplies electrically coupled to a server;
writing the updated machine readable instructions to a memory of each of the plurality of power supplies;
transferring the updated machine readable instructions from the memory of each of the plurality of power supplies to a main image of a microcontroller of each respective power supply one at a time; and

wherein:
the system controller controls the writing and the transferring, 
each of the power supplies ceases supplying power while the machine readable instructions thereof are being updated, and
each of the power supplies continues to supply power while the machine readable instructions of another one of the power supplies are being updated.
12.    (Previously presented) The method of claim 11, further comprising:
checking the status of each of the plurality of power supplies after transferring the machine readable instructions from the memory to the main image of the microcontroller of each respective power supply; and
generating an event log indicating results of the status check for each of the plurality of power supplies.
13.    (Previously presented) The method of claim 11, further comprising:
checking the status of each of the plurality of power supplies after transferring the machine readable instructions from the memory to the main image of the microcontroller of each respective power supply; and
stopping the transferring in response to the results of the status check indicating a power supply of the plurality of power supplies is not operating from the main image for the respective power supply.
14.    (Canceled)

16-17. (Canceled)
18. (Previously presented) The system of claim 1, wherein:
the machine readable instructions comprise a main image of the microcontroller of the respective power supply,
each of the power supplies includes a first memory that is a non-volatile memory
that is part of the microcontroller and stores the main image of the microcontroller, and a second memory that is separate from and communicably connected to the microcontroller, and
the system controller writes the updated machine readable instructions to the second memory and then updates the machine readable instructions of a given power supply of the plurality for power supplies by transferring the updated machine readable instructions from the first memory to the second memory of the respective power supply.
19.    (Canceled)
20.    (Previously presented) The system of claim 6, wherein:
further comprising machine readable instructions, for each respective power supply, executable by the microcontroller to operate the respective power supply, the machine readable instructions comprising a main image of the microcontroller of the respective power supply,

the system controller writes the updated machine readable instructions to the second memory and then updates the machine readable instructions of a given power supply of the plurality for power supplies by transferring the updated machine readable instructions from the first memory to the second memory of the respective power supply.
21-22. (Canceled)

	
Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-9, 11-13, 15, 18, and 20 (renumbered 1-15) are allowed.

Conclusion
5.	Claims 1-9, 11-13, 15, 18, and 20 (renumbered 1-15) are allowed.
	Claims 16-17, 19, and 21-22 have been canceled.
	Claims 10 and 14 had been previously canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191